Citation Nr: 0831730	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  05-11 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel






INTRODUCTION

The veteran served on active duty from June 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon review of the record, the Board finds that additional 
evidentiary development is necessary in order to adjudicate 
the veteran's claim of entitlement to a disability rating in 
excess of 20 percent for diabetes mellitus, type II.  The 
Board notes that the veteran has been diagnosed as having 
diabetes mellitus, type II, with retinopathy, bilateral lower 
extremity peripheral neuropathy, renal insufficiency, and 
onychomycosis.  Service connection has also been separately 
awarded for erectile dysfunction and hypertension, as due to 
the diabetes mellitus.  Additionally, the veteran is in 
receipt of special monthly compensation based on the loss of 
use of a creative organ.

In August 2008, by means of his representative, the veteran 
has alleged that the most recent VA examination of record, 
afforded in April 2006, is inadequate for rating purposes 
because his condition has worsened.  At that time, the 
veteran also submitted a claim of entitlement to service 
connection for residuals of a cerebrovascular accident as due 
to his service-connected diabetes mellitus, and he requested 
that his most recent VA treatment records be associated with 
the record.  The most recent VA treatment records are from 
March 2006.  Accordingly, every attempt should be made to 
associate recent VA treatment records with the claims folder 
and the veteran should be afforded an additional VA 
examination to determine the current severity of his diabetes 
mellitus.  The examination should also include the examiner's 
opinion regarding the etiology of the veteran's stroke.

Accordingly, the case is REMANDED for the following action:

1.  Develop and adjudicate the issue of 
service connection for a cerebrovascular 
accident as secondary to the service-
connected diabetes mellitus.  

2.  Obtain copies of all of the veteran's 
treatment records regarding his diabetes 
mellitus, type II, from the VAMC in Waco, 
Texas, from March 2006.  If such efforts 
prove unsuccessful, documentation to that 
effect should be added to the claims file.
        
3.  Schedule the veteran for a VA 
examination to determine the current nature 
and severity of his service-connected 
diabetes mellitus, type II, with 
retinopathy, bilateral lower extremity 
peripheral neuropathy, renal insufficiency, 
onychomycosis, erectile dysfunction, and 
hypertension.  The claims file should be 
provided to the examiner for review.  
Following examination and review of the 
claims file, the examiner should be 
requested to provide the following 
findings:

a.  Identify all current complications of 
diabetes mellitus, type II, to include 
commenting on the veteran's diagnosed 
retinopathy, bilateral lower extremity 
peripheral neuropathy, renal insufficiency, 
and onychomycosis, and their relation to 
his diabetes mellitus, type II;

b.  Describe any restriction of the 
veteran's activities restricted diet, or 
doses of insulin or other medications due 
to diabetes mellitus.

c.  Describe in detail the incidence and 
frequency of any episodes of ketoacidosis 
or hypoglycemic reactions (i.e., daily, 
weekly, monthly), the measures taken for 
their prevention, the type and frequency of 
treatment required for his diabetes (i.e., 
outpatient treatment and/or 
hospitalization, and the frequency 
thereof), and the severity of any 
complications associated with his diabetes 
mellitus, to include retinopathy, bilateral 
lower extremity peripheral neuropathy, 
renal insufficiency, and onychomycosis; and

d.  Describe in detail the effect, if any, 
the service-connected diabetes mellitus has 
on the veteran's social and industrial 
activities (e.g., whether the diabetes 
requires avoidance of strenuous occupation 
and/or recreational activities and other 
regulation of activities) and whether there 
is progressive loss of weight and strength, 
and if so, the extent and severity thereof; 
and

4.  Readjudicate the veteran's claim of 
entitlement to a disability rating in 
excess of 20 percent for diabetes mellitus, 
type II, to include whether a separate 
rating is warranted for the veteran's 
retinopathy, bilateral lower extremity 
peripheral neuropathy, renal insufficiency, 
and onychomycosis.  If the claim remains 
denied, the veteran and his representative 
should be provided an appropriate SSOC, and 
afforded the opportunity to respond.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




